







Exhibit 10.17


AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (this
"Agreement"), dated as of February 7, 2017 (the "Effective Date"), is made
between CNX Coal Resources GP LLC, CNX Center, 1000 CONSOL Energy Drive,
Canonsburg, Pennsylvania 15317, a Delaware limited liability company (the
“General Partner”), in its capacity as the general partner of CNX Coal Resources
LP, a Delaware limited partnership (“Company”), CONSOL Pennsylvania Coal Company
LLC, a Delaware limited liability company (“CPCC”), and CONSOL Energy Inc., CNX
Center, 1000 CONSOL Energy Drive, Canonsburg, Pennsylvania 15317, a Delaware
corporation ("CONSOL"; the General Partner, the Company, CPCC, and CONSOL are
referred to herein as the “CONSOL Companies”), and Lorraine Ritter (the
"Executive").
WITNESSETH:
WHEREAS, CONSOL and the Executive previously entered into a Change in Control
Severance Agreement dated as of December 2, 2008, which agreement the parties
wish to amend and restate to reflect the Executive’s retention by CONSOL; and
WHEREAS, the Executive is a senior executive of the General Partner and has made
and is expected to continue to make major contributions to the short- and
long-term profitability, growth and financial strength of the CONSOL Companies;
and
WHEREAS, the Board (as defined below) and the board of directors of CONSOL (the
“CONSOL Board”) recognize that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined below) exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its equity owners; and
WHEREAS, the Board and the CONSOL Board have determined that appropriate steps
should be taken to reinforce and encourage the continued attention and
dedication of members of the Company's management, including the Executive, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control; and
WHEREAS, in consideration of the Executive's continued employment with CPCC and
service to the General Partner for the benefit of the Company and CONSOL, and
the Executive's agreement to waive certain rights the Executive may have to
receive severance compensation and benefits under any applicable severance plan
or policy of any of the CONSOL Companies, as set forth below, the CONSOL
Companies desire to provide the Executive with certain compensation and benefits
set forth in this Agreement in order to ameliorate the financial and career
impact on the Executive in the event the Executive's employment with the CONSOL
Companies (or their respective Subsidiaries) is terminated for a reason related
to a Change in Control; and
WHEREAS, the Executive agrees to waive any rights the Executive may have under
any CONSOL Company severance plan, policy or other agreement with respect to
severance compensation and benefits in the event the Executive's employment with
CPCC and/or office with the CONSOL Companies is terminated as the result of an
Involuntary Termination Associated With a Change in Control (as defined below).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
General Partner, CPCC, CONSOL and the





--------------------------------------------------------------------------------





Executive agree as follows:
1.Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a)"Base Pay" means the greater of (i) the Executive's annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately preceding the Executive's Termination Date, or (ii) the Executive's
annual base salary rate, exclusive of bonuses, commissions and other Incentive
Pay, as in effect immediately prior to the Change in Control.


(b)"Board" means the Board of Directors of the General Partner. If the Executive
is also a member of the Board, then in the case of any provision hereof that
requires action by, or a determination of, the Board in connection with this
Agreement, it is understood that such provision refers to the members of the
Board other than the Executive.


(c)"Cause" means a determination by the Board or the CONSOL Board that the
Executive has committed any of the following acts:


(i)the Executive has been convicted of, or the Executive has pleaded guilty or
nolo contendere to, (A) any felony, or (B) any misdemeanor involving fraud,
embezzlement or theft; or


(ii)the Executive has wrongfully disclosed material confidential information of
any CONSOL Company and/or any of their respective Subsidiaries, has
intentionally violated any material express provision of the Company's or
CONSOL’s code of conduct for executives and management employees (as in effect
on the date of the Change in Control), or has intentionally failed or refused to
perform any of the Executive’s material assigned duties for any CONSOL Company;
and any such failure or refusal has been demonstrably and materially harmful to
the Company.


Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for "Cause" under this subsection (ii) unless and until there has
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than the majority of the members of the Board or
the CONSOL Board plus one member, finding that, in the good faith opinion of
such board, the Executive has committed an act constituting "Cause," as herein
defined, and specifying the particulars thereof in detail. Prior to any such
determination, the Executive shall be provided with reasonable notice of such
pending determination and the Executive, together with the Executive’s counsel
(if the Executive chooses to have counsel present at such meeting), shall be
provided with the opportunity to be heard before such board makes any such
determination. Nothing herein will limit the right of the Executive or the
Executive’s beneficiaries to contest the validity or propriety of any such
determination.
(d)"Change in Control" means the occurrence of any of the following events:


(i)one or more acquisitions (whether asset sale, merger, equity transfer or
otherwise) by any person, other than the Company and its Subsidiaries or CONSOL
and its Subsidiaries, of beneficial ownership of the assets in the PA Mining
Operations segment of CONSOL (as defined in CONSOL’s Quarterly report on Form
10-Q for the period ending September 30, 2016), which acquisition(s) transfer
ownership of assets or interests comprising more than seventy-five percent (75%)
of the book value of such PA Mining Operations segment on CONSOL’s books as of
September 30, 2016, irrespective of the purchase price received in connection
with the acquisition(s) (and for the avoidance of doubt, dropdowns of the PA
Mining Operations segment by CONSOL or its Subsidiaries to the General Partner,
the Company or any of its Subsidiaries shall not be considered acquisitions), or


(ii)other than a time when CONSOL and/or its Subsidiaries do not control the
general partner of the Company, a Change in Control of CONSOL, or





--------------------------------------------------------------------------------







(iii)CONSOL fails to control (by virtue of its ownership of the voting
securities of the General Partner, its ability to elect or appoint a majority of
the members of the Board, by contract or otherwise), directly or indirectly, the
General Partner.


(e)“Change in Control of CONSOL” means the occurrence of any of the following
events:


(i)the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 25% of the combined voting power of the
then outstanding Voting Stock of CONSOL; provided, however, that for purposes of
this Section 1(e)(i), the following acquisitions will not constitute a Change in
Control of CONSOL: (A) any issuance of Voting Stock of CONSOL directly from
CONSOL that is approved by the Incumbent Board of CONSOL (as defined in Section
1(e)(ii), below), (B) any acquisition by CONSOL and/or its Subsidiaries of
Voting Stock of CONSOL, (C) any acquisition of Voting Stock of CONSOL by any
employee benefit plan (or related trust) sponsored or maintained by CONSOL
and/or its Subsidiaries, (D) any acquisition of Voting Stock of CONSOL by an
underwriter holding securities of CONSOL in connection with a public offering
thereof, or (E) any acquisition of Voting Stock of CONSOL by any Person pursuant
to a Business Combination of CONSOL that complies with clauses (A), (B) and (C)
of Section 1(e)(iii), below; or


(ii)individuals who constitute the CONSOL Board as of the Effective Date (the
“Incumbent Board of CONSOL,” as modified by this Section 1(e)(ii)), cease for
any reason to constitute at least a majority of the CONSOL Board; provided,
however, that any individual becoming a director subsequent to such date whose
election, or nomination for election by CONSOL ‘s stockholders, was approved by
a vote of at least two-thirds of the directors then comprising the Incumbent
Board of CONSOL (either by a specific vote or by approval of the proxy statement
of CONSOL in which such person is named as a nominee for director, without
objection to such nomination) will be deemed to have then been a member of the
Incumbent Board of CONSOL, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the CONSOL Board; or


(iii)consummation of a reorganization, merger or consolidation of CONSOL, a sale
or other disposition (whether by sale, taxable or nontaxable exchange, formation
of a joint venture or otherwise) of all or substantially all of the assets of
CONSOL, or other transaction involving CONSOL (each, a “Business Combination of
CONSOL”), unless, in each case, immediately following such Business Combination
of CONSOL, (A) all or substantially all of the individuals and entities who were
the beneficial owners of Voting Stock of CONSOL immediately prior to such
Business Combination of CONSOL beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Combination of CONSOL or any
direct or indirect parent corporation thereof (including, without limitation, an
entity which as a result of such transaction owns CONSOL or all or substantially
all of CONSOL ‘s assets either directly or through one or more Subsidiaries),
(B) no Person other than CONSOL beneficially owns 25% or more of the combined
voting power of the then outstanding shares of Voting Stock of the entity
resulting from such Business Combination of CONSOL or any direct or indirect
parent corporation thereof (disregarding all “acquisitions” described in
subsections (A) - (C) of Section 1 (e) (i)), and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination of CONSOL or any direct or indirect parent corporation thereof were
members of the Incumbent Board of CONSOL at the time of the execution of the
initial agreement or of the action of the CONSOL Board providing for such
Business Combination of CONSOL; or







--------------------------------------------------------------------------------





(iv)approval by the stockholders of CONSOL of a complete liquidation or
dissolution of CONSOL, except pursuant to a Business Combination of CONSOL that
complies with clauses (A), (B) and (C) of Section 1(e)(iii).


(f)"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.


(g)"Code" means the Internal Revenue Code of 1986, as amended.


(h)"Consultancy Period" and "Consultancy Position" shall have the respective
meanings assigned to those terms in Section 2(d) hereof.


(i)"Constructive Termination Associated With a Change in Control" means the
termination of the Executive's employment with the CONSOL Companies by the
Executive as a result of the occurrence without the Executive's written consent
of one of the following events:


(i)a material adverse change in the Executive's position with the CONSOL
Companies and/or any of their respective Subsidiaries (or any successor thereto
by operation of law or otherwise) (but excluding any loss of any position with
any such Subsidiary with respect to which the Executive is not separately
compensated) as compared to the Executive's position with the CONSOL Companies
(and/or a Subsidiary of any CONSOL Company) immediately prior to the Change in
Control;


(ii)(A) a material reduction in the Executive's annual base salary rate,
exclusive of bonuses, commissions and other Incentive Pay, as in effect
immediately prior to the Change in Control; (B) a material reduction in the
Executive's Target Bonus opportunity in effect immediately prior to the Change
in Control; or (C) a material reduction in the level of Employee Benefits
provided to the Executive immediately prior to the Change in Control (excluding
any reduction that is generally applicable to all or substantially all salaried
employees of Executive’s employer);


(iii)a material adverse change in circumstances has occurred following a Change
in Control, including, without limitation, a material change in the scope of the
business or other activities for which the Executive was responsible immediately
prior to the Change in Control, which has rendered the Executive unable to carry
out, has materially hindered the Executive's performance of, or has caused the
Executive to suffer a material reduction in, any of the authorities, powers,
functions, responsibilities or duties attached to the position held by the
Executive immediately prior to the Change in Control; a good faith determination
by the Executive (that a material adverse change has occurred) will be
conclusive and binding upon the parties hereto unless otherwise shown by the
General Partner or CONSOL to be not in good faith);


(iv)in connection with the liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or substantially all of its
business and/or assets, CPCC, the General Partner or CONSOL breached this
Agreement by not requiring the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) to assume all duties and obligations of the
General Partner, CPCC and CONSOL under this Agreement pursuant to Section 14(a);
or


(v)the relocation of the Executive's principal work location (other than in
connection with a relocation contemplated by the General Partner or CONSOL as of
the date hereof or pursuant to organizational changes in accordance with past
practice) to a location that increases the Executive's normal work commute by
fifty (50) miles or more as compared to the Executive's normal work commute
immediately prior to the Change in Control, or that the Executive's required
travel away from the Executive’s office in the course of discharging the
Executive’s responsibilities or duties of the Executive’s





--------------------------------------------------------------------------------





job is materially increased as compared to that which was required of the
Executive in any of the three (3) full years immediately prior to the Change in
Control.


Without limiting the generality or effect of the foregoing, the Executive shall
have no right to terminate employment in a Constructive Termination Associated
With a Change in Control in connection with an event described above unless (A)
the Executive provides written notice to the General Partner and CONSOL within
one month of the occurrence of such event that identifies such event with
particularity, and (B) the General Partner and/or CONSOL fails to correct such
event within thirty (30) days after receipt of such notice from the Executive,
and (C) such termination must occur within sixty (60) days after the expiration
of the failure of the General Partner and/or CONSOL to correct the event.
In no event shall the termination of the Executive's employment with any CONSOL
Company (or any of their respective Subsidiaries) on account of the Executive's
death or Disability or because the Executive engaged in conduct constituting
Cause be deemed to be a Constructive Termination Associated With a Change in
Control.
(j)"Disability" means the Executive becomes permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive.


(k)"Employee Benefits" means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including, without limitation, any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by a CONSOL Company or one of its respective
Subsidiaries), disability, salary continuation, expense reimbursement and other
employee benefit policies that may exist as of a Change in Control or any
successor policies, plans or arrangements that provide substantially similar
perquisites or benefits.


(l)"Exchange Act" means the Securities Exchange Act of 1934, as amended.


(m)"Incentive Pay" means the greater of: (i) the Executive's Target Bonus for
which the Executive was eligible during the period that includes the Termination
Date, or (ii) the average of the annual bonuses paid by CPCC, CONSOL and the
General Partner to the Executive for the three years prior to the year that
includes the Termination Date. For purposes of this definition, "Target Bonus"
means 100% of the amount established under the Company’s and/or CONSOL’s short
term incentive plan, and any other annual bonus, applicable incentive,
commission or other sales incentive compensation, or comparable incentive
payment opportunity which, in the sole discretion of the General Partner or
CONSOL, as applicable, is deemed to constitute a Target Bonus, in addition to
Base Pay, for which the Executive was eligible to receive, but did not receive
prior to the Executive’s Termination Date, in regard to services rendered in the
year covered by the Executive's Termination Date and which is to be made
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) in which the Executive is eligible to participate. For purposes of this
definition, "Incentive Pay" does not include any stock option, stock
appreciation, stock purchase, restricted stock, the CONSOL Energy Inc. Long-Term
Incentive Programs or similar plan, program, arrangement or grant, one time
bonus or payment (including, but not limited to, any sign-on bonus), any amounts
contributed by any CONSOL Company or any of their respective Subsidiaries for
the benefit of the Executive to any qualified or nonqualified deferred
compensation plan, whether or not provided under an arrangement described in the
prior sentence, or any amounts designated by the parties as amounts other than
Incentive Pay.


(n)"Involuntary Termination Associated With a Change in Control" means the
termination of the Executive's employment related to a Change in Control: (i)
involuntarily by the CONSOL Companies for any





--------------------------------------------------------------------------------





reason other than Cause, the Executive's death or the Executive's Disability, or
(ii) on account of a Constructive Termination Associated With a Change in
Control.


(o)"Restricted Business" means any business function with a direct competitor of
CONSOL or the Company that is substantially similar to the business function
performed by the Executive with CPCC or the General Partner for the Company
immediately prior to the Executive’s Termination Date.


(p)"Restricted Territory" means the counties, towns, cities or states of any
country in which CONSOL or the Company operates or does business.


(q)"Subsidiary" means with respect to any person or entity, any other controlled
affiliate of such person.


(r)"Termination Date" means the last day of the Executive's employment with the
CONSOL Companies.


(s)"Termination of Employment" means, except as provided in the following
sentence and subject to the provisions of Section 19(b), the termination of the
Executive's active employment relationship with the CONSOL Companies on account
of an Involuntary Termination Associated With a Change in Control. For purposes
of the non-solicitation provision of Section 10 of this Agreement, the term
"Termination of Employment" shall mean the termination of the Executive's
employment relationship with the CONSOL Companies for any reason.


(t)"Voting Stock" means securities entitled to vote generally in the election of
directors.


2.Termination Associated With a Change in Control.


(a)Involuntary Termination Associated With a Change in Control. In the event the
Executive's employment is terminated after, or in connection with, a Change in
Control, on account of (i) an Involuntary Termination Associated With a Change
in Control within the two year period after the Change in Control, or (ii) an
involuntary termination (other than for Cause or due to the Executive's death or
Disability) that (A) occurs not more than three (3) months prior to the date on
which a Change in Control occurs, or (B) is requested by a third party who
initiates a Change in Control, the Executive shall be entitled to the benefits
provided in subsection (b) of this Section 2. For purposes of subsection
2(a)(ii)(B) above, to be eligible to receive amounts described in Section 2(b)
below, a Change in Control must be consummated within the twelve (12) month
period following the Executive's Termination Date, except in circumstances
pursuant to which the consummation of the Change in Control is delayed, through
no failure of the CONSOL Companies or the acquiring company, by a governmental
or regulatory authority or agency with jurisdiction over the matter, or as a
result of other similar circumstances where a third party approval is necessary
and is delayed. In such a circumstance, the remainder of the twelve (12) month
period shall be tolled and shall recommence upon termination of the delaying
event.


(b)Compensation and Benefits Upon Involuntary Termination Associated With a
Change in Control. In the event a termination described in subsection (a) of
this Section 2 occurs, and subject to the Executive’s compliance with the
provisions of Section 4 hereof, CPCC, CONSOL and the General Partner
(collectively) shall pay and provide to the Executive after the Executive’s
Termination Date:


(i)A lump sum cash payment equal to (A) 1.5 times Base Pay, plus (B) 1.5 times
Incentive Pay.


(ii)The Executive shall receive a pro rated payment of the Executive’s Incentive
Pay for the year in which the Executive’s Termination of Employment occurs. The
pro rated payment shall be based on the Executive's Incentive Pay as of the
Executive's Termination Date, multiplied by a fraction, the





--------------------------------------------------------------------------------





numerator of which is the number of days during which the Executive was employed
by the CONSOL Company in the year of the Executive’s termination and the
denominator of which is 365.


(iii)For the 18 month period immediately following the Date of Termination or,
if later, the closing dates for the Change in Control:


(A)    If the Executive elects COBRA Continuation Coverage, the Executive shall
continue to participate in all medical, dental and vision insurance plans the
Executive was participating in on the Termination Date, and CONSOL, CPCC, and
the General Partner shall pay the applicable premium. During the applicable
period of coverage described in the foregoing sentences, the Executive shall be
entitled to benefits on substantially the same basis and cost as would have
otherwise been provided had the Executive not separated from service. To the
extent that such benefits are available under the above-referenced benefit plans
and the Executive had such coverage immediately prior to termination of
employment, such continuation of benefits for the Executive shall also cover the
Executive's dependents for so long as the Executive is receiving benefits under
this paragraph (iii). The COBRA Continuation Period for medical and dental
insurance under this paragraph (iii) shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage period
for benefits provided to terminated employees under the health care plan. For
purposes of this Agreement, "COBRA" means the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; and "COBRA Continuation Period" shall
mean the continuation period for medical and dental insurance to be provided
under the terms of this Agreement which shall commence on the first day of the
calendar month following the month in which the date of termination falls and
generally shall continue for an 18 month period.
(iv)If the Executive would have been eligible for post-retirement medical and
dental coverage had the Executive retired from employment during the period of
18 months following the Executive’s Termination Date, but is not so eligible as
the result of the Executive’s termination, then, at the conclusion of the
benefit continuation period described in (iii) above, CONSOL, CPCC and the
General Partner shall take all commercially reasonable efforts to provide the
Executive with additional continued group medical and dental coverage comparable
to that which would have been available to the Executive from time to time under
the post-retirement medical and dental benefit program, for as long as such
coverage would have been available under such program. It is specifically
acknowledged by the Executive that if such coverage is provided under a CONSOL
sponsored self insured plan, it will be provided on an after-tax basis and the
Executive will have income imputed to the Executive annually equal to the fair
market value of the premium. If this coverage cannot be provided by CONSOL, CPCC
and the General Partner, (or where such continuation would adversely affect the
tax status of the plan pursuant to which the coverage is provided), then as an
alternative, CONSOL, CPCC and the General Partner will reimburse the Executive
in lieu of such coverage an amount equal to the Executive's actual and
reasonable after-tax cost of continuing comparable coverage.


Reimbursement to the Executive pursuant to subsections (iii) or (iv) above will
be available only to the extent that (1) such expense is actually incurred for
any particular calendar year and reasonably substantiated; (2) reimbursement
shall be made no later than the end of the calendar year following the year in
which such expense is incurred by the Executive; (3) no reimbursement provided
for any expense incurred in one taxable year will affect the amount available in
another taxable year; and (4) the right to this reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing,
under subsection (iii), no reimbursement will be provided for any expense
incurred following the 18 months or for any expense which relates to coverage
after such date.
(v)A lump sum cash payment equal to the total amount that the Executive would
have received under CONSOL’s, CPCC’s or the General Partner’s 401(k) plan as a
company match if the Executive was eligible to participate in such 401(k) plan
for the 18 month period after the Executive’s





--------------------------------------------------------------------------------





Termination Date and the Executive contributed the maximum amount to the plan
for the match. Such amount shall be determined based on the assumption that the
Executive would have received annual Base Pay plus Incentive Pay during such
period in the amounts set forth in Sections 2(b)(i) and (ii) above.


(vi)A lump sum cash payment equal to the difference between the present value of
the Executive's accrued pension benefits at the Executive’s Termination Date
under CONSOL’s, CPCC’s or the General Partner 's qualified defined benefit plan
and (if eligible) any plan or plans sponsored by CONSOL, CPCC or the General
Partner providing nonqualified retirement benefits (which currently includes the
CONSOL Energy Inc. Defined Contribution Restoration Plan) (the qualified and
nonqualified plans together being referred to as the "pension plans") and the
present value of the accrued pension benefits to which the Executive would have
been entitled under the pension plans if the Executive had continued
participation in those plans for the 18 month period after the Executive’s
Termination Date. Such amount shall be determined based on the assumption that
the Executive would have received annual Base Pay plus Incentive Pay during such
period in the amounts set forth in Sections 2(b)(i) and (ii) above.


(vii)A lump sum cash payment of $25,000 in order to cover the cost of
outplacement assistance services for the Executive and other expenses associated
with seeking another employment position.


(viii)The Executive shall receive any amounts earned, accrued or owing but not
yet paid to the Executive as of the Executive’s Termination Date, payable in a
lump sum, and any benefits accrued or earned in accordance with the terms of any
applicable benefit plans and programs of CONSOL, CPCC and the General Partner.


(ix)All payments under this subsection 2(b) will be made in a lump sum no later
than 60 days after the date of termination (or, if later, the closing date of
the Change in Control, as applicable); provided, however, that the benefits due
under subsections (iii) and (iv) shall be provided as specified thereunder.


(c)Vesting of Equity Rights. Notwithstanding any provision to the contrary in
any applicable plan, program or agreement, upon the occurrence of a Change in
Control, all stock options, stock appreciation rights, restricted stock,
restricted stock units and other equity rights awarded by the General Partner
and/or CONSOL in Company and/or CONSOL equity and held by the Executive will
become fully vested and/or exercisable, as the case may be, on the date on which
the Change in Control occurs, and all stock options or stock appreciation rights
held by the Executive shall remain exercisable for the period set forth in the
award agreement covering the options or rights.


(d)Consultancy Period Option. Except in the event CONSOL exercises its
reemployment rights set forth in Section 2(e) hereof, in the case of any
Involuntary Termination Associated With a Change in Control, CONSOL, CPCC or the
General Partner may, in its sole discretion, elect to require reasonable
cooperation from the Executive following the Executive's Termination Date for a
period (the "Consultancy Period") not to exceed 18 months. In the event of such
election, the Executive shall, during the pendency of the Consultancy Period, be
available from time to time, at the request of CONSOL, CPCC or the General
Partner’s Chairman of the Board or Chief Executive Officer, to provide advice
and assistance concerning (i) the transition of the Executive's duties and
responsibilities to any successor to the Executive’s position, and (ii) any
other matters concerning CONSOL’s, CPCC’s or the General Partner’s corporate,
business and financial affairs which are consistent with the Executive's
expertise and experience. Such advice and assistance may, at the Executive's
option, be provided either in person or by telephone or videoconference. In no
event shall CONSOL, CPCC or the General Partner request, nor shall the Executive
be required to provide more than five (5) hours of consulting services per work
week, nor to provide such services other than during normal business hours. The
Executive shall be reimbursed by CONSOL, CPCC or the General Partner any
reasonable expenses incurred in connection with the performance of such
services, subject to compliance with CONSOL's standard policies and procedures
regarding reimbursement of expenses. The Executive shall be permitted, during
the Consultancy Period, to engage in other business and





--------------------------------------------------------------------------------





personal activities; provided, that such activities are not inconsistent with
the Executive's duties under Sections 9 and 10 hereof.


(e)CONSOL Reemployment Option. In the case of any Involuntary Termination
Associated With a Change in Control (other than a Change in Control within the
meaning of Section 1(d)(ii)), CONSOL may, in its sole discretion, elect on or
before the 30th day following the Executive’s Termination Date, to reemploy the
Executive, effective as of the Executive’s Termination Date, on a full-time
basis in a salaried employment position. In the event that CONSOL elects to
reemploy the Executive as described above, then the Executive shall be entitled
to receive generally comparable annual base salary, Incentive Pay and Employee
Benefits from CONSOL for a period not extending beyond the two year anniversary
of the Change in Control (the “Reemployment Period”). If the Executive refuses
or fails to accept CONSOL’s offer of reemployment, subject to such terms,
conditions and agreements as CONSOL may require, the Executive shall not be
considered to have terminated employment under this Agreement and shall not
receive benefits pursuant to Section 2 hereof.


Upon any such reemployment, the Executive hereby agrees that (i) no compensation
and benefits shall be payable to the Executive under this Agreement except for
CONSOL’s obligations under this Section 2(e) during the Reemployment Period, and
(ii) the Executive shall agree to terminate this Agreement with the CONSOL
Companies (except as provided in Section 20 hereof) and execute a change in
control agreement and a noncompete, nonsolicitation and nondisclosure agreement
in such form(s) satisfactory to, and provided by, CONSOL. In the event that
CONSOL subsequently terminates the Executive during the Reemployment Period,
CONSOL shall pay to the Executive the benefits provided under Section 2(b) (as
determined on the date of the Change in Control); provided, however, that (i)
the amount payable upon the Executive’s termination under (b)(i) and (b)(ii)
above shall be reduced by the amount of salary and Incentive Pay received by the
Executive during the Reemployment Period, and (ii) the periods applicable under
(b)(iii), (b)(iv), (b)(v) and (b)(vi) above shall be reduced by the number of
months the Executive was employed by CONSOL during the Reemployment Period.
3.Termination of Employment on Account of Disability, Cause or Death.
Notwithstanding anything in this Agreement to the contrary, if the Executive's
employment terminates on account of Disability, the Executive shall be entitled
to receive disability benefits under any disability program maintained by
CONSOL, CPCC or the General Partner that covers the Executive, and the Executive
shall not be considered to have terminated employment under this Agreement and
shall not receive benefits pursuant to Section 2 hereof. If the Executive's
employment terminates on account of Cause or because of the Executive’s death,
the Executive shall not be considered to have terminated employment under this
Agreement and shall not receive benefits pursuant to Section 2 hereof.


4.Release. To receive the consideration described in Section 2(b) of this
Agreement, the Executive must sign a Separation of Employment and General
Release Agreement, substantially in the form attached hereto as Annex A (the
"Release"), deliver the signed Release to CONSOL’s General Counsel and the
General Partners’s General Counsel within thirty (30) days after the Termination
Date (unless a longer period is required by law), and not revoke the Release
within the seven-day revocation period provided for in the Release. In the event
that CONSOL elects to reemploy the Executive as contemplated in Section 2(e),
then the payment of compensation, incentive pay and benefits contemplated under
Sections 2(b) and 2(e) shall be subject, at CONSOL's election, to the
Executive's execution and non-revocation of a Release at the time the
Reemployment Period commences and the Executive's renewal of such Release, and
non-revocation of such renewal, at the time of any subsequent termination during
the Reemployment Period.


5.Enforcement. Without limiting the rights of the Executive at law or in equity,
if CONSOL, CPCC or the General Partner fails to make any payment or provide any
benefit required to be made or provided hereunder on a timely basis, CONSOL,
CPCC or the General Partner will pay interest on the amount or value thereof at
an annualized rate of interest equal to the so-called composite "prime rate" as
quoted from time to time during the relevant period in the Eastern Edition of
The Wall Street Journal. Such interest will be payable as it accrues on demand.
Any change in such prime rate will be effective on and as of the date of such
change.





--------------------------------------------------------------------------------





6.Limit on Payments by the CONSOL Companies.


(a)The provisions of this Section 6 shall apply notwithstanding anything in this
Agreement or any other agreement to the contrary. In the event that it shall be
determined that any payment or distribution by the CONSOL Companies to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would constitute an "excess parachute payment" within the meaning of
Section 280G of the Code, CONSOL Companies will apply a limitation on the
Payment amount as set forth below (a "Parachute Cap") as follows: The aggregate
present value of the Payments under Section 2(b) of this Agreement ("Agreement
Payments") shall be reduced (but not below zero) to the Reduced Amount;
provided, however, that any such reduction shall be applied to Agreement
Payments that do not constitute deferred compensation and are exempt or
otherwise excepted from coverage under Section 409A (but excluding stock options
or other stock rights). The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be subject to the limitation of deduction under
Section 280G of the Code. For purposes of this Section 6, "present value" shall
be determined in accordance with Section 280G(d)(4) of the Code.


(b)Except as set forth in the next sentence, all determinations to be made under
this Section 6 shall be made by the nationally recognized independent public
accounting firm used by the Company immediately prior to the Change in Control
("Accounting Firm"), which Accounting Firm shall provide its determinations and
any supporting calculations to the Company and the Executive within ten (10)
days of the Executive's Termination Date. The value of the Executive's
non-competition covenant under Section 10(a) of this Agreement shall be
determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to the Executive, CONSOL and the General Partner, and
a portion of the Agreement Payments shall, to the extent of that appraised
value, be specifically allocated as reasonable compensation for such
non-competition covenant and shall not be treated as a parachute payment. Any
such determination by the Accounting Firm shall be binding upon the Company and
the Executive.


(c)All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 6 shall be borne solely by the CONSOL
Companies.


7.No Mitigation Obligation. The CONSOL Companies hereby acknowledges that it
will be difficult and may be impossible for the Executive to find reasonably
comparable employment following the Termination Date. Accordingly, the payment
of the severance compensation by the CONSOL Companies to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the CONSOL
Companies to be reasonable, and the Executive will not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise.
Notwithstanding anything to the contrary contained herein, as a condition to
accepting benefits provided hereunder, the Executive will be required to waive,
and will be deemed to have waived, any other right or entitlement to severance
or termination benefits from the CONSOL Companies or their Subsidiaries.


8.Legal Fees and Expenses. In the event of a Change in Control, it is the intent
of the CONSOL Companies that the Executive not be required to incur legal fees
and the related expenses associated with the interpretation, enforcement or
defense of the Executive's rights under this Agreement by litigation or
otherwise because the cost and expense thereof would detract from the benefits
intended to be extended to the Executive hereunder. Accordingly, if a Change in
Control occurs and it should appear to the Executive that any of the CONSOL
Companies has failed to comply with any of its obligations under this Agreement
or in the event that any of the CONSOL Companies or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive under Section 2 of this Agreement, the CONSOL Companies
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive's choice, at the expense of the CONSOL Companies as hereafter
provided, to advise and represent the Executive in connection with any such
interpretation, enforcement or defense, including without limitation the
initiation or





--------------------------------------------------------------------------------





defense of any litigation or other legal action, whether by or against the
CONSOL Companies or any Director, officer or employee of any of the CONSOL
Companies, in any jurisdiction. Notwithstanding any existing or prior
attorney-client relationship between any of the CONSOL Companies and such
counsel, each of the CONSOL Companies irrevocably consents to the Executive's
entering into an attorney-client relationship with such counsel, and in that
connection, the CONSOL Companies and the Executive agree that a confidential
relationship will exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the CONSOL Companies will pay and be solely financially
responsible for any and all reasonable attorneys' and related fees and expenses
incurred by the Executive in connection with any of the foregoing; provided
that, in regard to such matters, the Executive has not acted frivolously, in bad
faith or with no colorable claim of success. Such fees and expenses will be paid
by the CONSOL Companies as they are incurred by the Executive, but in no event
later than the end of the Executive's taxable year following the Executive's
taxable year in which the Executive incurs the fees and expenses. In addition,
no reimbursement provided for any expense incurred in one taxable year will
affect the amount available in another taxable year, and the right to this
reimbursement is not subject to liquidation or exchange for another benefit.


9.Confidentiality. The Executive hereby covenants and agrees that, except as
specifically requested or directed by the CONSOL Companies, the Executive will
not disclose to any person not employed by the CONSOL Companies, or use in
connection with engaging in competition with the CONSOL Companies, any
confidential or proprietary information (as defined below) of the CONSOL
Companies. For purposes of this Agreement, the term "confidential or proprietary
information" will include all information of any nature and in any form that is
owned by the CONSOL Companies and that is not publicly available (other than by
the Executive's breach of this Section 9) or generally known to persons engaged
in businesses similar or related to those of the CONSOL Companies. Confidential
or proprietary information will include, without limitation, the CONSOL
Companies' financial matters, customers, employees, industry contracts,
strategic business plans, product development (or other proprietary product
data), marketing plans, consulting solutions and processes, and all other
secrets and all other information of a confidential or proprietary nature which
is protected by the Uniform Trade Secrets Act. For purposes of the preceding two
sentences, the term "CONSOL Companies" will also include any Subsidiary of any
CONSOL Company (collectively, the "Restricted Group"). The foregoing obligations
imposed by this Section 9 will not apply (i) in the course of the business of
and for the benefit of the CONSOL Companies, (ii) if such confidential or
proprietary information has become, through no fault of the Executive, generally
known to the public, or (iii) if the Executive is required by law to make
disclosure (after giving the CONSOL Companies notice and an opportunity to
contest such requirement).


Notwithstanding the foregoing, nothing in this Agreement restricts or prohibits
the Executive from reporting possible violations of law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or from making other disclosures that are protected under
state or federal law or regulation. The Executive does not need the prior
authorization of the CONSOL Companies to make such reports or disclosures. The
Executive is not required to notify the CONSOL Companies that the Executive has
made any such reports or disclosures.
10.Covenants Not to Compete and Not to Solicit. In the event of the Executive's
Termination of Employment, the CONSOL Companies' obligations to provide the
payments and benefits set forth in Section 2 shall be expressly conditioned upon
the Executive's compliance with the covenants not to compete and not to solicit
as provided herein. In the event the Executive breaches the Executive’s
obligations to the CONSOL Companies as provided herein, the CONSOL Companies'
obligations to provide the payments and benefits set forth in Section 2 shall
cease, without prejudice to any other remedies that may be available to the
CONSOL Companies. For purposes of this Section 10 and the definition of
“Restricted Business” and “Restricted Territory” as used herein, the term
“CONSOL Companies” will also include any Subsidiary of any CONSOL Company.


(a)Covenant Not to Compete. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of one (1) year
following the Executive's Termination Date, the Executive shall not directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), or have any





--------------------------------------------------------------------------------





ownership interest in, or participate in a financing, operation, management or
control of, any person, firm, corporation or business that is a Restricted
Business in a Restricted Territory without the prior written consent of the
Board. For this purpose, ownership of no more than 5% of the outstanding Voting
Stock of a publicly traded corporation shall not constitute a violation of this
provision.


(b)Covenant Not to Solicit. If the Executive is receiving payments and benefits
under Section 2 above (or subsequently becomes entitled thereto because of a
termination described in Section 2(a)(ii)), then, for a period of two (2) years
following the Executive's Termination Date, the Executive shall not: (i)
solicit, encourage or take any other action which is intended to induce any
other employee of the CONSOL Companies to terminate the Executive’s employment
with the CONSOL Companies; or (ii) interfere in any manner with the contractual
or employment relationship between the CONSOL Companies and any such employee of
the CONSOL Companies. The foregoing shall not prohibit the Executive or any
entity with which the Executive may be affiliated from hiring a former employee
of the CONSOL Companies; provided, that such hiring results exclusively from
such former employee's affirmative response to a general recruitment effort.


(c)Interpretation. The covenants contained herein are intended to be construed
as a series of separate covenants, one for each county, town, city and state or
other political subdivision of a Restricted Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in the preceding subsections. If, in any judicial proceeding,
the court shall refuse to enforce any of the separate covenants (or any part
thereof) deemed included in such subsections, then such unenforceable covenant
(or such part) shall be deemed to be eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.


(d)Reasonableness. In the event that the provisions of this Section 10 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.


11.Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the CONSOL Companies or the Executive to have
the Executive remain in the employment of the CONSOL Companies or any Subsidiary
of any CONSOL Company prior to or following any Change in Control.


12.Withholding of Taxes. The CONSOL Companies and their respective Subsidiaries
may withhold from any amounts payable under this Agreement all federal, state,
city or other taxes as such party is required to withhold pursuant to any
applicable law, regulation or ruling.


13.Term of Agreement. The term of this Agreement shall commence on the Effective
Date hereof and shall continue until December 31, 2017; provided, however, that
commencing on January 1, 2018, and each January 1 thereafter, the term of this
Agreement shall automatically be extended until the following December 31,
unless CONSOL, CPCC or the General Partner gives notice not later than October
31 of the preceding year that it does not wish to extend this Agreement; and
provided, further, that regardless of any such notice, this Agreement shall
continue in effect for a period of 18 months beyond the term provided herein if
a Change in Control occurs during the period that this Agreement is in effect.


14.Successors and Binding Agreement.


(a)The General Partner, CPCC and CONSOL will require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of CPCC, the
Company or CONSOL, by agreement in form and substance reasonably satisfactory to
the Executive, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the CONSOL Companies would be required to
perform if no such succession had taken place. This Agreement will be binding
upon and inure to the benefit of the CONSOL Companies and any successor thereto,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of such parties whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be





--------------------------------------------------------------------------------





deemed, as applicable, “CPCC”, the “General Partner’ "Company" and/or CONSOL for
the purposes of this Agreement), but will not otherwise be assignable,
transferable or delegable by the CPCC, the General Partner, the Company or
CONSOL.


(b)This Agreement will inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment or other agreement between the Executive and one or
more of the CONSOL Companies that relate to any matter that is also the subject
of this Agreement, and such provisions in such other agreements will be null and
void.


(c)This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
14(a) and (b). Without limiting the generality or effect of the foregoing, the
Executive's right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by the Executive's will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 14(c), the CONSOL Companies will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.


15.Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the recipient), or five
(5) business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or three (3) business
days after having been sent by a nationally recognized courier service for
overnight/next-day delivery, such as FedEx, UPS, or the United States Postal
Service, addressed to the CONSOL Companies (to the attention of the Secretary of
CONSOL and the Secretary of the General Partner) at its principal executive
office and to the Executive at the Executive’s principal residence, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address will be effective
only upon receipt.


16.Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania, without giving effect to
the principles of conflict of laws of such Commonwealth.


17.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


18.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive, CPCC, the General Partner and CONSOL. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. References to Sections are to references to
Sections of this Agreement. Any reference in this Agreement to a provision of a
statute, rule or regulation will also include any successor provision thereto.
Whenever used herein, the masculine includes the feminine.


19.Code Section 409A.


(a)    If any benefit provided under this Agreement is subject to the provisions
of Section 409A of the Code and the regulations issued thereunder, the
provisions of the Agreement shall be administered,





--------------------------------------------------------------------------------





interpreted and construed in a manner necessary to comply with Section 409A and
the regulations issued thereunder (or disregarded to the extent such provision
cannot be so administered, interpreted, or construed).
(b)    Severance benefits are payable only if the Executive is involuntarily
terminated by the CONSOL Companies as provided under this Agreement. For
purposes of the Agreement, the Executive shall be considered to have experienced
a termination of employment only if the Executive has terminated employment with
the CONSOL Companies and all of their controlled group members within the
meaning of Section 409A of the Code. For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Section
414(b) and 414(c) of the Code; provided that the language "at least 50 percent"
shall be used instead of "at least 80 percent" in each place it appears in
Section 1563(a)(1), (2) and (3) of the Code and Treas. Reg. § 1.414(c)-2.
Whether the Executive has terminated employment will be determined based on all
of the facts and circumstances and in accordance with the guidance issued under
Section 409A of the Code.
(c)    For purposes of Section 409A, each severance benefit payment shall be
treated as a separate payment. Each payment under this Agreement is intended to
be excepted from Section 409A to the maximum extent provided under Section 409A
as follows: (i) each payment that is scheduled to be made on or before March
15th of the calendar year following the calendar year containing the Executive's
termination date (or, if later, the closing date of the Change in Control) is
intended to be excepted under the short-term deferral exception as specified in
Treas. Reg. § 1.409A-1(b)(4); (ii) post-termination medical benefits are
intended to be excepted under the medical benefits exceptions as specified in
Treas. Reg. § 1.409A-1(b)(9)(v)(B); and (iii) each payment that is not otherwise
excepted under the short-term deferral exception or medical benefits exception
is intended to be excepted under the involuntary pay exception as specified in
Treas. Reg. § 1.409A-1(b)(9)(iii). The Executive shall have no right to
designate the date of any payment under this Agreement.
•With respect to payments subject to Section 409A of the Code (and not excepted
therefrom), if any, it is intended that each payment is paid on permissible
distribution event and at a specified time consistent with Section 409A of the
Code. CONSOL, CPCC and the General Partner reserve the right to accelerate
and/or defer any payment to the extent permitted and consistent with Section
409A.  Notwithstanding any provision of this Agreement to the contrary, to the
extent that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account or a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the death of the Executive) if the Executive is a
"specified employee" (as defined in Section 409A of the Code and determined in
accordance with the procedures established by CONSOL, CPCC or the General
Partner). Any payment that would otherwise have been due or owing during such
six-month period will be paid immediately following the end of the six-month
period in the month following the month containing the six (6)-month anniversary
of the date of termination.


20.Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties' respective rights and obligations under Sections 2, 6, 8, 9, and 10
will survive any termination or expiration of this Agreement or the termination
of the Executive's employment for any reason whatsoever.


21.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





[Signature Page for Change In Control Agreement]
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered February ___, 2017, but effective as of the date first above
written.


CNX Coal Resources GP LLC


By: /s/ JAMES A. BROCK
    
Name:    James A. Brock    
Title:    Chief Executive Officer


CONSOL Pennsylvania Coal Company LLC


By: /s/ JAMES A. BROCK
    
Name:    James A. Brock
Title:    President




CONSOL Energy Inc.
By: /s/ NICHOLAS J. DEIULIIS
    
Name:    Nicholas J. DeIuliis
Title:    President and Chief Executive Officer
Executive


By: /s/ LORRAINE L. RITTER


Name: Lorraine L. Ritter





















--------------------------------------------------------------------------------





Annex A
SEPARATION OF EMPLOYMENT AND GENERAL RELEASE AGREEMENT
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the "Agreement") is
made as of this _____ day of __________, _____, by and between CONSOL
Pennsylvania Coal Company LLC, CNX Coal Resources GP LLC, the General Partner of
CNX Coal Resources LP and CONSOL Energy Inc. (collectively, the "Company") and
_________________________ (the "Executive").
WHEREAS, the Executive formerly was employed by the Company as ________; and
WHEREAS, the Executive and Company entered into a Change in Control Severance
Agreement, dated __________ ___, 20__, (the "Severance Agreement") which
provides for certain payments and benefits in the event that the Executive's
employment is terminated on account of a reason set forth in the Severance
Agreement; and
WHEREAS, the Executive’s employment with the Company was terminated for reasons
that qualify the Executive to receive certain payments and benefits, as set
forth in Section 2(b) [or 2(e)] of the Severance Agreement, subject to, among
other things, the Executive’s execution of this Agreement.
NOW, THEREFORE, for and in consideration of the Company’s commitments in Section
2(b) [or 2(e)] of the Severance Agreement, the Executive and the Company hereby
agree as follows:
1.    (a)    The Executive does hereby REMISE, RELEASE AND FOREVER DISCHARGE the
Company, its affiliates, subsidiaries and parents, and its and their respective
officers, directors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, as well as the
current and former fiduciaries of any pension, welfare, or other benefit plans
applicable to the employees or former employees of the Company, and the current
and former welfare and other benefit plans sponsored by the Company
(collectively, "Releasees") from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which the Executive ever had, now has,
or hereafter may have, whether known or unknown, or which the Executive's heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date the Executive signs this
Agreement, and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to the Executive's
employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Worker
Readjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act, the Employee Retirement Income Security Act of 1974, the
Pennsylvania Human Relations Act, and any other claims under any federal, state
or local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys' fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
(b)    Although Paragraph 1(a) is intended to be a general release, it is
understood and agreed that Paragraph 1(a) excludes claims related to the
Executive’s right to receive the payments and benefits described in Section 2(b)
[and 2(e)] of the Severance Agreement, as well as claims under any statute or
common law that the Executive is legally barred from releasing, such as the
Executive’s entitlement to vested pension benefits.
(c)    Nothing herein is intended to or shall preclude the Executive from filing
a charge with any appropriate federal, state or local government agency and/or
cooperating with said agency in its investigation. The Executive, however,
explicitly waives any right to file a personal lawsuit or receive monetary
damages that the agency may recover against the Releasees, without regard as to
who brought any said complaint or charge. Employee further agrees that to the
extent any relief, including monetary relief, is awarded in any such proceeding,





--------------------------------------------------------------------------------





all amounts paid as consideration under Section 2(b) [and 2(e)] of the
Separation Agreement shall be a setoff and credit against any such award to the
fullest extent permitted by law.
(d)    The Executive represents and agrees by signing below that the Executive
has not been denied any leave or benefit requested, has received the appropriate
pay for all hours worked for the Company, and has no known workplace injuries or
occupational diseases.
(e)    To the fullest extent permitted by law, the Executive represents and
affirms that (i) [other than _________________________,] the Executive has not
filed or caused to be filed on the Executive's behalf any claim for relief
against any Releasee and, to the best of the Executive's knowledge and belief,
no outstanding claims for relief have been filed or asserted against the Company
or any Releasee on the Executive's behalf; and (ii) [other than
_________________________,] the Executive has not reported any improper,
unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company, to any member of the Company's legal or compliance departments,
or to the ethics hotline, and has no knowledge of any such improper, unethical
or illegal conduct or activities. The Executive agrees to promptly dismiss with
prejudice all claims for relief filed before the date the Executive signs this
Agreement.
2.    The Company, for and in consideration of the commitments of the Executive
as set forth in this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Executive from all claims, demands or
causes of action arising out of facts or occurrences prior to the date of this
Agreement, but only to the extent the Company knows or reasonably should know of
such facts or occurrence and only to the extent such claim, demand or cause of
action relates to a violation of applicable law or the performance of the
Executive's duties with the Company; provided, however, that this release of
claims shall not in any case be effective with respect to any claim by the
Company alleging a breach of the Executive's obligations under this Agreement.
[Note: The Company and the Executive may, but shall not be required to mutually
agree on a case-by-case basis at the time of the signing of this release to
include the foregoing provision, or a substantially similar provision, to this
Agreement.]
3.    The Executive further agrees and recognizes that the Executive's
employment relationship with the Company has been permanently severed, that the
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ the
Executive in the future.
4.    The Executive further agrees that the Executive will not disparage or
subvert the Company, or make any statement reflecting negatively on the
Releasees including, but not limited to, statements relating to the operation or
management of the Company, the Executive's employment and the termination of the
Executive's employment, irrespective of the truthfulness or falsity of such
statement.
5.    The Executive acknowledges that if the Executive had not executed this
Agreement containing a release of all claims, the Executive would not have been
entitled to the payments and benefits set forth in Section 2(b) [or 2(e)] of the
Severance Agreement.
6.    This Agreement contains the entire agreement between the Company and the
Executive relating to the subject matter hereof. No prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement. To the extent Employee has entered into other agreements with
the Company that are not in conflict with this Agreement, including, but not
limited to the Severance Agreement, the terms of this Agreement shall not
supersede, but shall be in addition to such other agreements.
7.    The Executive agrees not to disclose the terms of this Agreement or the
Severance Agreement to anyone, except the Executive's spouse, attorney and, as
necessary, tax/financial advisor. Likewise, the Company agrees that the terms of
this Agreement will not be disclosed except as may be necessary to obtain
approval or authorization to fulfill its obligations hereunder or as required by
law. It is expressly understood that any violation of the confidentiality
obligation imposed hereunder constitutes a material breach of this Agreement.





--------------------------------------------------------------------------------





8.    The Executive represents that the Executive has returned to the Company
and does not presently have in the Executive's possession or control any records
and business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records and all copies thereof) (collectively, the "Corporate
Records") provided by the Company and/or its predecessors, subsidiaries or
affiliates or obtained as a result of the Executive's prior employment with the
Company and/or its predecessors, subsidiaries or affiliates, or created by the
Executive while employed by or rendering services to the Company and/or its
predecessors, subsidiaries or affiliates. In addition, the Executive has or will
promptly return in good condition any other Company owned equipment or property,
including, but not limited to, automobiles, personal data assistants, facsimile
machines, copy machines, pagers, credit cards, cellular telephone equipment,
business cards, laptops and computers. At the Executive’s request, the Company
will make reasonable arrangements to transfer cellular phone numbers and
personal fax numbers to the Executive.
9.    Nothing in this Agreement shall prohibit or restrict the Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company's designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
10.    The parties agree and acknowledge that the agreement by the Company
described herein, and the release of any asserted or unasserted claims against
the Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Executive.
11.    The Executive agrees and recognizes that should the Executive breach any
of the obligations or covenants set forth in Section 10 of the Severance
Agreement, the Company will have no further obligation to provide the Executive
with the consideration set in Section 2(b) [or 2(e)] of the Severance Agreement,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Notwithstanding the foregoing, the Executive
acknowledges that if the Executive breaches Section 10 of the Severance
Agreement, and if the Company’s terminates or recovers any of the payments or
benefits provided under Section 2(b) [or 2(e)] of the Severance Agreement (as
provided for in Section 10 of the Severance Agreement), the release provided by
Section 1 of this Agreement shall remain valid and enforceable.
12.    The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
13.    This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.
14.    The Executive certifies and acknowledges as follows:
(a)    That the Executive has read the terms of this Agreement, and that the
Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive's employment relationship with the
Company and the termination of that employment relationship; and
(b)    That the Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which the Executive
acknowledges is adequate and satisfactory to the Executive





--------------------------------------------------------------------------------





and which the Executive acknowledges is in addition to any other benefits to
which the Executive is otherwise entitled; and
(c)    That the Executive has been and is hereby advised in writing to consult
with an attorney prior to signing this Agreement; and
(d)    That the Executive does not waive rights or claims that may arise after
the date this Agreement is executed; and
(e)    That the Company has provided the Executive with a period of [twenty-one
(21)] or [forty-five (45)] days within which to consider this Agreement, and
that the Executive has signed on the date indicated below after concluding that
this Separation of Employment Agreement and General Release is satisfactory; and
(f)    The Executive acknowledges that this Agreement may be revoked by within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period. In the event of a timely
revocation by the Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder or under Section 2(b) [or 2(e)] of
the Separation Agreement.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this _____ day
of __________, _____.
Witness:     
Executive
CONSOL Energy Inc.
By:         Witness:     
Name:
Title:







